 
 
I 
108th CONGRESS 2d Session 
H. R. 5191 
IN THE HOUSE OF REPRESENTATIVES 
 
September 30, 2004 
Mr. Price of North Carolina introduced the following bill; which was referred to the Committee on House Administration 
 
A BILL 
To amend title 3, United States Code, to extend the date provided for the meeting of electors of the President and Vice President in the States, and the date provided for the joint session of Congress held for the counting of electoral votes, in the event of an unresolved controversy or contest relating to the counting of votes in any State, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as the Count Every Vote Act of 2004.  
2.Extension of Dates Provided for Meeting of Electors and Joint Session of Congress for Counting Electoral Votes in Event of Unresolved Controversy or Contest in any State 
(a)Meeting of Electors in StatesSection 7 of title 3, United States Code, is amended— 
(1)by striking The electors and inserting (a) In General.—Except as provided in subsection (b), the electors; and 
(2)by adding at the end the following new subsection: 
 
(b)Special Rule in Event of Unresolved Controversy or Contest in any StateNotwithstanding the date provided under subsection (a), the electors of President and Vice President of each State shall meet and give their votes on the first day (or, if such day is a Sunday, the second day) occurring after the January 1 that next follows their appointment if— 
(1)a controversy or contest concerning the appointment of all or any of the electors of any State has been filed; and 
(2)a final determination of the controversy or contest has not been made at least 3 days prior to the date described in subsection (a).. 
(b)Deadlines For Delivery of Certificates and Votes by States 
(1)Certificate of appointed electorsSection 6 of such title is amended by inserting after communicate by registered mail under the seal of the State the following: (or, if the special rule described in section 7(b) is in effect with respect to the election, communicate by such method as may be appropriate, including overnight delivery or a secure form of electronic transmission, to ensure receipt not later than the second day that follows the date described in section 7(b)). 
(2)Disposition of certificates by electorsSection 11 of such title is amended— 
(A)by striking The electors shall dispose and inserting (a) In General.—Except as provided in subsection (b), the electors shall dispose; and 
(B)by adding at the end the following new subsection: 
 
(b)Special Rule in Event of Unresolved Controversy or ContestIf the special rule described in section 7(b) is in effect with respect to the election, the electors shall carry out the delivery and transmission requirements of this section by such method as may be appropriate, including overnight delivery or a secure form of electronic transmission, to ensure receipt of the certificates and lists by the President of the Senate and the Archivist of the United States not later than the second day that follows the date described in section 7(b)..  
(3)Final deadline for deliverySection 12 of such title is amended— 
(A)by striking When no certificate and inserting (a) In General.—Except as provided in subsection (b), when no certificate; and 
(B)by adding at the end the following new subsection: 
 
(b)Special Rule in Event of Unresolved Controversy or ContestIf the special rule described in section 7(b) is in effect with respect to the election, the Secretary of State of each State shall take such action as may be necessary (including overnight delivery or a secure form of electronic transmission) to ensure that the certificate of vote and list mentioned in sections 9 and 11 is received by the President of the Senate or the Archivist of the United States not later than the second day that follows the date described in section 7(b).. 
(4)Demand on district court judgeSection 13 of such title is amended— 
(A)by striking When no certificates and inserting (a) In General.—Except as provided in subsection (b), when no certificates; and 
(B)by adding at the end the following new subsection: 
 
(b)Special Rule in Event of Unresolved Controversy or ContestIf the special rule described in section 7(b) is in effect with respect to the election, the district judge referred to in subsection (a) shall take such action as may be necessary (including overnight delivery or a secure form of electronic transmission) to ensure that the list described in such subsection is received by the President of the Senate or the Archivist of the United States not later than the second day that follows the date described in section 7(b).. 
(c)Joint Session For Counting Electoral VotesThe first sentence of section 15 of such title is amended by striking the period at the end and inserting the following: , or if the special rule described in section 7(b) is in effect, on the second day (or, if such day is a Sunday, the third day) that follows the deadline for the receipt of certificates and votes by the President of the Senate or the Archivist of the United States under section 12(b)..  
3.Extension of Safe Harbor Period for Resolution of Controversy or Contest Regarding Appointment of ElectorsSection 5 of title 3, United States Code, is amended by striking six days each place it appears and inserting 3 days.  
4.Effective DateThe amendments made by this Act shall apply with respect to the Presidential election held in November 2004 and each succeeding Presidential election.  
 
